Title: To George Washington from Clement Biddle, 27 February 1787
From: Biddle, Clement
To: Washington, George



Feby 27. 1787.

I reced your favour of 14th in time to procure five Augers—they are made in the Country & I could not get a sixth at the Shops which sell them. they Cost 6/ is £1.10.0. to your Debit I have sent them by Capt. Steward by whom I shipped the Barley &c. & inserted them in the Bill of Loading which remained here—he Sails this Day for Alexandria & returns here immediately—I consulted the Iron Mongers who Supply the Fence Maker & by their advice have sent two Inch Augers which my Father also informs me are quite large Enough for Post Holes—the Sort sent are deemed much best for any Kind of work. The Barley is Rhode Island Barley which is much the best & Colo. Wadsworth tells me he always gets his Seed from thence—the Clover seed is very good & I hope they will be with you in Season & am your Excellencys &ca.

Clement Biddle

